DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
The drawings are objected to because figures 30-33B contain screenshots that are blurry in nature, rendering them unclear.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


1.            Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-20 are directed to facilitating listing of products for sale in a marketplace, which is a manner of facilitating interaction between consumers and businesses, and is thus considered a commercial interaction.  Commercial interactions fall within a subject matter grouping of abstract ideas which the Courts have considered ineligible (Certain methods of organizing human activity). The claims do not integrate the abstract idea into a practical application, and do not include additional elements that provide an inventive concept (are sufficient to amount to significantly more than the abstract idea). 
Under step 1 of the Alice/Mayo framework, it must be considered whether the claims are directed to one of the four statutory classes of invention. In the instant case, claim 1-7 recite a system comprising a processor. Claims 8-14 recite a machine-readable medium that is recited specification as non-transitory.  Claims 15-20 recite a method with at least one step. Therefore, the claims are each directed to one of the four statutory categories of invention (apparatus, manufacture, process).
Under step 2A of the Alice/Mayo framework, it must be considered whether the claims are “directed to” an abstract idea.  That is, whether the claims recite an abstract idea and fail to integrate the abstract idea into a practical application.
Regarding independent claim 1, the claim sets forth a process in which listing of products for sale in a marketplace is facilitated, in the following limitations:

enables a seller to select additional applications or interfaces that are compatible with a product the seller intends to sell; 
based on receiving a selection of additional applications or interfaces that are compatible with the product or values associated with predetermined attributes and note information entered by the seller, identifying application identifiers for the product; 
retrieving from a data source, the application identifiers for the product; 
appending the note information received from the seller to each of the retrieved application identifiers; and 
storing the retrieved application identifiers, as appended with the note information, in a listing corresponding to the product.

The above-recited limitations establish a commercial interaction with a seller to facilitated creation of a product/service listing.  This arrangement amounts to both a sales activity or behavior; and business relations.  Such concepts have been considered ineligible certain methods of organizing human activity by the Courts (See MPEP 2106.04(a)). The Examiner notes that the terms “application(s)” and “interfaces” recited above are not interpreted as computer applications or computer interfaces.  Rather, consistent with the specification, an “application” as recited amounts to an assembly that a part may fit into (see ¶48) and an “interface” as recited amounts to a relationship between a part, specification and application (i.e. assembly).

Claim 1 does recite additional limitations:  
at least one processor and executable instructions accessible on a computer-readable medium that, when executed, cause the at least one processor to perform operations 
providing, over a network at a network-based marketplace supporting person-to- person trading and compatibility services, a user interface that 

These additional elements merely amount to the general application of the abstract idea to a technological environment.  The specification makes clear the general-purpose nature of the technological environment. Paragraphs 180-186 indicate that while exemplary general-purpose systems may be specific for descriptive purposes, any elements or combinations of elements capable of implementing the claimed invention are acceptable.  That is, the technology used to implement the invention is not specific or integral to the claim.
Therefore, considered both individually and as an ordered combination, the additional elements do no more than generally link the use of the abstract idea to a particular technological environment or field of use.  That is, given the generality with which the additional limitations are recited, the limitations do not implement the abstract idea with, or use the abstract idea in conjunction with, a particular machine or manufacture that is integral to the claim.  Additionally, the claims do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, do not effect a transformation or reduction of a particular article to a different state or thing; and do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea.  Accordingly, the Examiner concludes that the claim fails to integrate the abstract idea into a practical application, and is therefore “directed to” the abstract idea.

Under step 2B of the Alice/Mayo framework, it must finally be considered whether the claim includes any additional element or combination of elements that provide an inventive concept (i.e., whether the additional element or elements are sufficient to amount to significantly more than the abstract idea).  In the instant case, the additional elements (recited above) simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.  Providing a user interface (i.e., receiving or transmitting data over a network) has been repeatedly considered well-understood, routine, and conventional activity by the Courts (See MPEP 2106.05(d)).  Accordingly, the Examiner asserts that the additional elements, considered both individually, and as an ordered combination, do not provide an inventive concept, and the claim is ineligible for patent.                

Independent Claims 8 and 15 are parallel in scope to claim 1 and ineligible for similar reasons.  The dependent claims merely embellish the abstract idea and do not confer eligibility on the claimed invention.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

2.	Claims 1, 8, 15 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Racco (US 20110161182 A1).
Regarding Claim 1
Racco discloses a system comprising:
at least one processor and executable instructions accessible on a computer-readable medium that, when executed, cause the at least one processor to perform operations (fig. 1, ¶102) comprising:
providing, over a network at a network-based marketplace supporting person-to- person trading and compatibility services, a user interface that enables a seller to select additional applications or interfaces that are compatible with a product the seller intends to sell; (at least ¶¶156-158, figures 16A-D: interface provided that enables seller to select additional assemblies/products that are compatible with part to sell; “AlsoFits”)
based on receiving a selection of additional applications or interfaces that are compatible with the product or values associated with predetermined attributes and note information entered by the seller, identifying application identifiers for the product (at least ¶158)
retrieving from a data source, the application identifiers for the product (at least ¶158)
appending the note information received from the seller to each of the retrieved application identifiers (¶163: data entered by sellers of compatible part added to vehicle details)
storing the retrieved application identifiers, as appended with the note information, in a listing corresponding to the product (at least ¶158, 168-169)

Regarding Claims 8, 15
Claims 8 and 15 are parallel in scope to claim 1 and therefore rejected on similar grounds.


Regarding Claims 2-3, 9-10, 16
Racco further discloses:
receiving item information, the item information including a plurality of keywords (at least ¶¶390-394)
utilizing the item information, identifying the product the seller intends to sell (at least ¶¶390-394)

Regarding Claims 4, 11, 17
Racco further discloses:
receiving a request from the seller to manually configure additional applications or interfaces that are compatible with the product (at least ¶159)

Regarding Claims 5, 12, 18
Racco further discloses:
communicating a request to the data source, based on application information received from the seller, to identify the application identifiers for the product (at least ¶158: Quick Finder 216)

Regarding Claims 6, 13, 19
Racco further discloses:
retrieving specification identifiers for the product, wherein the specification identifiers identify specifications for the product (at least ¶168-169)

Regarding Claims 6, 13, 19
Racco further discloses:
wherein the application identifiers describe applications that may be fitted with the product (at least ¶¶156-158, figures 16A-D: interface provided that enables seller to select additional assemblies/products that are compatible with part to sell; “AlsoFits”)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Buchheit (US 20080228503) discloses a pre-purchase method for determining computing item compatibility, including indicating item compatibility based on indicator in a configuration file.
Pieper et al. (US 20080215492 A1) discloses an automated entitlement method and apparatus for capturing maintenance renewals revenues, including functionality for a vendor define a file appending notes regarding product compatibility.
Sandus et al. (US 20060143095 A1 discloses a method of operating an on-line market system, including providing an indexed database for providing a compatibility determination between a seller’s product and other products.
“All-Star Tech Stores” (PTO-892 Reference U) discloses functionalities of online retailers, including a “compatible products” functionality.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A MISIASZEK whose telephone number is (571)272-6961. The examiner can normally be reached Monday-Thursday. 8:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL MISIASZEK/Primary Examiner, Art Unit 3625